                                                                 F!L£Q
               IN THE UNITED STATES DISTRICT
                                                          '■ c udjRlCT   [)|V^
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION              2020    2^ PH 12'U©
VICTORIA KEEL HARRIS,
                                                      CLERK-i
                                                             SO.01ST. OF GA.
      Plaintiff,

V.                                               CASE NO. CV419-150


NAVIENT SOLUTIONS, LLC,

      Defendant.




                               ORDER



     Before the Court is Plaintiff's Notice of Voluntary Dismissal

With Prejudice. (Doc. 23.) This motion seeks dismissal of Defendant

Navient Solutions, LLC. (Id.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action by filing

^^a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment." As requested by Plaintiff,

Defendant   Navient   Solutions,    LLC   is    DISMISSED        WITH    PREJUDICE.

Because this Court previously dismissed all other Defendants in this

matter (Doc. 20), the Clerk of Court is DIRECTED to close this case.

Each party shall bear its own costs and attorneys' fees.

     SO ORDERED this^^^^*^ay of January 2020.
                                   WILLIAM         •REV^JR.
                                              T. MOORE*
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN    DISTRICT    OF GEORGIA
